On June 9, 2005, the defendant was sentenced to a commitment to the Department of Corrections for a term of two (2) years, for violation of the conditions of a deferred sentence, for the offense of Violation of Protective Order, a felony.
On March 6, 2006, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was advised of his right to be represented by counsel. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to continue his hearing to pursue any and all appeal avenues prior to his sentence review hearing.
Therefore, it is the unanimous decision of the Sentence Review Division that the application for review of sentence shall be continued pending notification to the Sentence Review Division within sixty (60) days of the decision of a final appeal.
Done in open Court this 6 th day of March, 2006.
Chairperson, Hon. John W. Whelan, Member, Hon. Randal I. Spaulding and Member, Hon. Katherine Irigoin.